DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/21/21 have been fully considered and are persuasive. Applicant’s response has overcome every objection to the claims, and the amendments to the claims have overcome the 35 USC 112, 102, and 103 rejections previously set forth in the office action mailed 04/21/21. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic call with Applicant’s representative, Mr. Joseph Mathew, on 12/15/21.
The application has been amended as follows:
IN THE CLAIMS:
Claim 5:
lin. 2, “a central longitudinal axis” is amended to --[[a]] the central 
lin. 3, “the central longitudinal axis” is amended to --the central 
Claim 16, lin. 1, “the puncture locating device of claim 9” is amended to --the puncture locating device of claim [[9]]10
Claims 18-22. Canceled.

Reason for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. claims 1-8, the prior art fails to disclose, teach, or suggest the puncture locating device for locating a puncture in a blood vessel as claimed including the combination of an elongated dilator, an outer surface, an internal channel, an inlet opening, an outlet opening, and a flexible barrier, and an internal volume and wherein the flexible barrier is movably responsive to pressure pulsations outwardly from the central axis of the elongated dilator and wherein when the elongated dilator is inserted into the puncture of the blood vessel, the blood flows into the inlet opening through the outlet opening into the internal volume to cause the flexible barrier to pulse outwardly, thereby generating a visual and tactile indication of presence of the inlet opening in the blood vessel.
Re. claims 9-17, the prior art fails to disclose, teach, or suggest the puncture locating device for locating a puncture in a blood vessel as claimed including the combination of an elongated dilator, an outer surface, an internal channel, an inlet opening, an outlet opening, a blood pulsation indicator, and an internal volume and wherein the blood pulsation indicator is movably responsive to pulsatile blood flow and when the elongated dilator is inserted into the puncture of the blood vessel, the blood flows into the inlet opening through the outlet opening into the internal volume to cause the blood pulsation indicator to pulse, thereby generating a visual and tactile indication of presence of the inlet opening in the blood vessel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

-	Walters et al., US20140180332A1, Fig. 5B, discloses a system that includes puncture locating dilators an outer surface, an internal channel, an inlet opening, an outlet opening, and a flexible barrier. However, Walter’s flexible barrier is incapable of moving in responsive to pressure pulsations outwardly from the central axis of the elongated dilator or wherein when the elongated dilator is inserted into the puncture of the blood vessel, blood flows into the inlet opening through the outlet opening into the internal volume, such that, pulsations in the blood flow cause the flexible barrier to pulse outwardly, thereby generating a visual and tactile indication of presence of the inlet opening in the blood vessel.
-	Philips, et al., US20150313582A1, Fig. 1-2, discloses system that includes puncture locating dilators, an outer surface, an internal channel, an inlet opening, an outlet opening, and a barrier/blood pulsation indicator. However, Philips’ barrier/blood pulsation indicator is incapable of moving in responsive to pressure pulsations outwardly from the central axis of the elongated dilator or wherein when the elongated dilator is inserted into the puncture of the blood vessel, blood flows into the inlet opening through the outlet opening into the internal volume, such that, pulsations in the blood flow cause the barrier/blood pulsation indicator to pulse outwardly, thereby generating a visual and tactile indication of presence of the inlet opening in the blood vessel.
-	Ginn US20050085854A1- Fig. 1-2, discloses a locator device having an elongate member, an outer surface, an internal channel, an inlet opening, and an outlet opening. However, Ginn doesn’t disclose a flexible barrier/blood pulsation indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771